— Order, Family Court, New York County (Sheldon Rand, J.), entered December 22, 1989, which found, after a fact-finding hearing, that, inter alia, respondent sexually abused his five-year old daughter, Davina C., and order of disposition of the same court, entered April 30, 1990, which, inter alia, discharged Davina C. to her mother under the supervision of the Child Welfare Agency for twelve months, unanimously affirmed, without costs.
The record clearly supports the Family Court’s determination that sufficient evidence exists which adequately corroborates the child’s out-of-court statements that she was sexually abused by respondent, her father (Family Ct Act § 1046 [a] [vi]). Not only were the child’s statements strong and consistent, they were all corroborated by the medical evidence, the doctor’s and the social worker’s analysis of the incident, and the behavioral patterns of Davina after the traumatic experience (see, e.g., Matter of Nicole V., 71 NY2d 112).
We have considered all the issues raised by respondent and find them to be of no merit. Concur — Ellerin, J. P., Wallach, Ross, Kassal and Rubin, JJ.